Citation Nr: 1709685	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  04-34 883	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for tinea versicolor.

3.  Entitlement to an initial disability rating in excess of 10 percent for a right knee disability.

4.  Entitlement to an initial disability rating in excess of 10 percent for a left knee disability.

5.  Entitlement to an initial compensable disability rating for pseudofolliculitis barbae.

6.  Entitlement to an initial compensable disability rating for left axilla and left clavicle scars.

7.  Entitlement to compensation under 38 C.F.R. § 3.324.

REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to March 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of August 2003 and October 2003 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (ROs) in San Diego and Los Angeles, respectively.  Jurisdiction over all of the Veteran's claims was subsequently transferred to the Los Angeles RO.

The Board notes the Veteran originally filed a claim for service connection for hypertension in April 2003.  The claim was denied in an August 2003 rating decision.  In December 2003, the Veteran expressed disagreement with the decision.  Although the RO issued a statement of the case (SOC) in August 2004 addressing the other claims currently before the Board, the SOC did not address the hypertension claim.  The Veteran filed a VA Form 9, substantive appeal, in September 2004 as to all issues that had been denied by the RO.  The RO subsequently issued a supplemental SOC (SSOC) in September 2005 addressing the hypertension claim.  The Veteran subsequently sought to reopen his hypertension claim on several occasions.  These claims were denied.  In a June 2013 rating decision addressing an unrelated claim, the Veteran was informed that his hypertension claim was on appeal and would not be addressed by the RO.  Upon a review of the foregoing, and taking into account the considerable confusion caused by the RO's processing of the Veteran's claim, the Board has determined the Veteran has perfected an appeal of the August 2003 denial of his claim for service connection for hypertension.  As such, the August 2003 denial of service connection for hypertension is on appeal.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

The issue of entitlement to an initial compensable disability rating for left axilla and left clavicle scars is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hypertension was incurred in service.

2.  The Veteran has not had tinea versicolor at any time during the period of the claim.

3.  Throughout the period of the claim, the Veteran's right knee disability has manifested as slight recurrent subluxation; it has not manifested as moderate or severe recurrent subluxation or lateral instability, leg flexion limited to 60 degrees or less, or leg extension limited to 5 degrees or more.

4.  Throughout the period of the claim, the Veteran's left knee disability has manifested as slight recurrent subluxation; it has not manifested as moderate or severe recurrent subluxation or lateral instability, leg flexion limited to 60 degrees or less, or leg extension limited to 5 degrees or more.

5.  Throughout the period of the claim, the Veteran's pseudofolliculitis barbae has not manifested as scar(s) of the head, face, or neck, or other disfigurement of the head, face, or neck with one or more character of disfigurement or visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired sets of features.

6.  The Veteran has not had two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability at any time during the period of the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016). 

2.  The criteria for service connection for tinea versicolor have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016). 

3.  The criteria for an initial disability rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes (DCs) 5256-5263 (2016).

4.  The criteria for an initial disability rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, DCs 5256-5263 (2016).

5.  The criteria for an initial compensable disability rating for pseudofolliculitis barbae have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.118, DCs 7800-7813 (2016).

6.  The criteria for a 10 percent rating under 38 C.F.R. § 3.324 have not been met.  See 38 C.F.R. § 3.324 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been obtained, to the extent they have been identified by the Veteran.  The Veteran has also been afforded appropriate VA examinations in relation to his claims.  In addition, he was afforded the opportunity to testify at a hearing before a Veterans Law Judge, but declined.
 
Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to further substantiate his claims.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the Veteran's claims.

Legal Criteria

Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2016).


Increased initial ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In initial rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Burden of proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background and Analysis

At the outset, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  As such, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claims.

In addition, the Board notes that in accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.

Service connection for hypertension

The Veteran's STRs show that his blood pressure fluctuated during service.  Of particular note, however, were elevated readings of 138/74 in December 1982, 132/78 in May 1986, 134/62 in February 1989, 130/76 in March 1989, 135/75 in May 1995, 130/90 and 142/104 in December 1995, 130/80 in February 1996, 124/86 in March 1996, 137/77 in September 1997, 140/80 in October 1997, 164/58 in April 2001, and 140/60 in April 2002.

The Veteran was afforded a VA contract examination in July 2003.  The examiner noted the Veteran's reported history of hypertension.  Blood pressure readings were 128/90 sitting, 136/88 standing, and 130/90 in supine position.  In an addendum statement, the examiner noted that several days following the examination, a second set of readings was taken, and they were 120/82 sitting, 132/70 standing, and 130/78 in supine position.  The examiner noted the Veteran's readings were somewhat elevated, but stated that the Veteran did not have hypertension.

In a March 2011 letter, the Veteran's physician, Dr. I.S., from the Oxnard VA Medical Center, stated she had reviewed the Veteran's STRs and found that he had elevated blood pressure readings on several occasions, for which he was not treated.  She further stated that the Veteran had received treatment for hypertension through VA ever since his separation from service.

Subsequent VA treatment notes show the Veteran continued to be treated for hypertension, which was regularly noted to be well-controlled with medication, including Fosinopril and Lisinopril.

Upon a review of the foregoing, the Board finds a preponderance of the evidence shows the Veteran does have hypertension.  In addition, in the absence of any contradictory evidence, the Board has interpreted the March 2011 letter by Dr. I.S. to mean the elevated blood pressure readings documented in the Veteran's STRs were early manifestations of his hypertension.  Because there is no evidence that the Veteran's hypertension pre-dated service, granting of service connection for hypertension is in order.

Service connection for tinea versicolor

The Veteran instituted a claim for service connection for tinea versicolor in April 2003.  He was afforded a VA contract examination in July 2003.  The examiner noted the Veteran had a remote history of tinea versicolor, which the Veteran reported he had on and off since 1984, causing itching, crusting, and shedding.  The examiner determined, however, that the condition had resolved.
 
The Veteran was afforded an additional VA contract examination in March 2006.  The examiner noted the Veteran's reports that in the past he had occasionally had tinea versicolor on his hands and perhaps other parts of his body, which he treated with antifungal cream.  The examiner determined the condition was in remission and that there was no pathology.

The Veteran's STRs show that in October 1990, he reported with a rash on his neck and chest for the previous 2 days.  The color was noted to be off and the skin raised on the neck and chest, with lighter pigment than the surrounding skin.  Tinea versicolor was diagnosed.  In October 1997, the Veteran reported with a rash on the right shoulder for the previous month.  Itching, swelling, raised skin, and lightened color were noted, and tinea versicolor was again diagnosed.

The Board notes that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability. . . . In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even where the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Upon a review of the entire record, there is no documentation of tinea versicolor at any time since October 1997, whether during service or after separation.  The Board again notes that both the July 2003 and March 2006 VA contract examiners determined the Veteran's tinea versicolor had resolved.  Because there is no evidence that tinea versicolor has been present at any time during the period of the claim, the claim must be denied.  

In reaching its decision, the Board has duly considered the benefit-of-the-doubt doctrine, but has determined the doctrine is inapplicable because a preponderance of the evidence weighs against the Veteran's claim.
 
Increased initial ratings for bilateral knee disabilities

The Veteran's bilateral knee disabilities are rated under 38 C.F.R. § 4.71a, DCs 5260 and 5261.  Under DC 5260, a noncompensable rating is warranted for leg flexion limited to 60 degrees.  A 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees.  A 30 percent rating is warranted for flexion limited to 15 degrees.  Under DC 5261, a noncompensable rating is warranted for leg extension limited to 5 degrees.  A 10 percent rating is warranted for extension limited to 10 degrees.  A 20 percent rating is warranted for extension limited to 15 degrees.  A 30 percent rating is warranted for extension limited to 20 degrees.  A 40 percent rating is warranted for extension limited to 30 degrees.  A 50 percent rating is warranted for extension limited to 45 degrees.

In addition, under DC 5257, for "other impairments" of the knee, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.

In response to his April 2003 claim for service connection for bilateral knee disabilities, the Veteran was afforded a VA contract examination in July 2003.  The examiner noted the Veteran's reports of pain in both knees over the previous 14 years, which came and went, making it hard for the Veteran to walk.  The examiner, however, noted the Veteran had no functional impairment.  The Veteran's posture and gait were noted to be normal.  Flexion for both knees was to 140 degrees without pain, and extension was to 0 degrees without pain.  There was no evidence of ankylosis in either knee.  There was, however, crepitus in the right knee and at least a slight history of subluxation and joint effusion.  The examiner diagnosed bilateral knee osteoarthritis.  However, X-Rays were performed and showed no significant abnormalities.

The Veteran was afforded an additional VA contract examination in March 2006.  The examiner noted a longstanding history of bilateral knee pain, which was worse after prolonged standing, jumping, jogging, or squatting.  The Veteran's gait and posture were noted to be normal, and the examiner stated there was no evidence of edema, effusion, weakness, tenderness, redness, heat, abnormal movement, guarding, or subluxation.  There was minor crepitus bilaterally.  Flexion in both knees was to 140 degrees, with 10 degrees of painful motion at the end, and extension in both knees was to 0 degrees.  The examiner diagnosed mild bilateral degenerative joint disease.  

The Board notes that VA treatment records showed the Veteran's range of motion in his knees was normal in February 2004, May 2006, February 2007, June 2009, April 2010, January 2011, and March 2011.  There is no indication in the record, neither in the form of medical evidence nor lay statements, that the Veteran's bilateral knee condition has worsened since his March 2006 examination.

Upon a review of the foregoing, the Board notes the Veteran's knee and leg flexion and extension have been documented to be within normal limits throughout the period of the claim.  See 38 C.F.R. § 4.71, Plate II (2016).  The Board acknowledges the Veteran's March 2006 examiner noted there was 10 degrees of painful motion at the end of the Veteran's flexion to 140 degrees.  However, even assuming the Veteran's flexion was 130, rather than 140 degrees, this finding does not entitle the Veteran to a compensable rating.  In sum, the evidence does not show entitlement to a compensable rating under DCs 5260 or 5261.  

The Board notes, however, that the April 2003 stated there was a "slight" history of subluxation and joint effusion.  The examination report is unclear as to whether the history of slight subluxation was applicable to both knees.  In the absence of definitive evidence and after resolving reasonable doubt in favor of the Veteran, the Board has determined the Veteran has a history of "slight" subluxation in both knees.  Accordingly, pursuant to DC 5257, the Board concurs with the RO's assignment of 10 percent ratings for each knee throughout the period of the claim.  

However, there is no evidence that the Veteran has had recurrent subluxation or lateral instability which has been moderate or severe at any time during the period of the claim.  As such, ratings higher than 10 percent are not warranted for either knee.

Accordingly, the Veteran's claims for initial ratings in excess of 10 percent for each knee must be denied.  In reaching its decisions, the Board has duly considered the benefit-of-the-doubt doctrine, but has determined the doctrine is inapplicable because a preponderance of the evidence weighs against the Veteran's claims.


Increased initial rating for pseudofolliculitis barbae

The Veteran's pseudofolliculitis barbae is rated under 38 C.F.R. § 4.118, DC 7800.  Under DC 7800, a 10 percent rating is warranted for scar(s) of the head, face, or neck, or other disfigurement of the head, face, or neck, with one characteristic of disfigurement.  A 20 percent rating is warranted for scar(s) of the head, face, or neck, or other disfigurement of the head, face, or neck, with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement.  A 50 percent rating is warranted for scar(s) of the head, face, or neck, or other disfigurement of the head, face, or neck, with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with four or five characteristics of disfigurement.  An 80 percent rating is warranted for scar(s) of the head, face, or neck, or other disfigurement of the head, face, or neck, with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with six or more characteristics of disfigurement.  Note 1 provides that the 8 characteristics of disfigurement are: scar 5 or more inches (13 or more centimeters (cm)) in length; scar at least one-quarter inch (0.6 cm) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 squared cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

The Veteran was afforded a VA contract examination in October 2003.  The examiner noted that examination of the Veteran did not show any rash.  There was no ulceration, exfoliation, crusting, tissue loss, induration, flexibility, hypopigmentation or hyperpigmentation, abnormal texture, or limitation of motion.  The examiner noted there was some mild acneform on the right cheek.  The examiner provided a diagnosis of minor scarring residuals of pseudofolliculitis barbae.  In an addendum statement, the examiner noted the Veteran's reports that since 1983 or 1984, he got bumps and itchiness on the chin and neck whenever he shaved.  In an additional November 2003 addendum, the examiner stated at the time of the examination, there was no evidence of active skin lesions on the face, chin, or neck.  The examiner stated the Veteran's condition was in remission at the time of the examination, and thus 0 percent of the body was affected.  However, the examiner noted there were small, well-healed, non-disfiguring 2 to 3 millimeter scars on the face, temples, and cheeks bilaterally.  The examiner stated the scars had no evidence of tenderness or adherence, and there was no evidence of edema, inflammation, breakdown of the skin, underlying tissue loss, instability, keloid formation, hypopigmentation, or hyperpigmentation.

The Veteran was afforded an additional VA contract examination in March 2006.  The examiner noted the Veteran's reports of a history of pseudofolliculitis barbae.  The Veteran reported he got a rash on his face and neck when he shaved, and thus, he elected to just trim his beard to prevent this.  The examiner stated that the examination showed there were no residuals at the time of the examination, as the Veteran had a small or slight beard.  The examination showed all facial features were symmetrical and there was no acne, chloracne, alopecia, or hyperhidrosis.

Upon a review of the foregoing, and of the entire record, the Board notes that none of the characteristics of disfigurement identified by Note 1 under DC 7800 have been demonstrated at any time during the period of the claim.  Accordingly, the Veteran is not entitled to a compensable rating under DC 7800 for his pseudofolliculitis barbae.  In reaching its decision, the Board has duly considered the benefit-of-the-doubt doctrine, but has determined the doctrine is inapplicable because a preponderance of the evidence weighs against the Veteran's claim.

The Board notes consideration has been given to rating the Veteran's pseudofolliculitis barbae under 38 C.F.R. § 4.118, DCs 7802, 7804, and 7806.  However, the evidence does not show the Veteran's facial scars affect sufficient surface area, are unstable or painful, or cover more than 5 percent of the Veteran's entire body, so as to entitle him to a compensable rating under these alternate diagnostic codes.
 
Compensation under 38 C.F.R. § 3.324

38 C.F.R. § 3.324 provides that whenever a veteran is suffering with two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the Schedule for Rating Disabilities, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.

The Veteran currently has noncompensable ratings for pseudofolliculitis barbae, left axilla and left clavicle scars, and bilateral hearing loss.  As noted above, the Board has granted service connection for hypertension, and the RO will be tasked with implementing the Board's decision and assigning an initial rating for the condition.  

However, upon a review of the entire record, there is no indication that the Veteran's pseudofolliculitis barbae, left axilla and left clavicle scars, bilateral hearing loss, or hypertension cause an interference with the Veteran's normal employability.  Accordingly, the Board has determined the Veteran is not entitled to a 10 percent rating under 38 C.F.R. § 3.324.
 
In reaching its decision, the Board has duly considered the benefit-of-the-doubt doctrine, but has determined the doctrine is inapplicable because a preponderance of the evidence weighs against the Veteran's claim.

Additional Considerations

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to initial ratings other than those determined to be warranted herein.

The Board has considered whether a staged rating is warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, the Board has determined that only the initial ratings determined to be warranted herein are warranted throughout the period of the claims.

The Board has considered whether the case should be referred to the Director of Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the Veteran's bilateral knee disabilities and pseudofolliculitis barbae, as discussed above, are contemplated by the schedular criteria.  There is no indication that the average impairment from the disabilities is greater than that contemplated by the assigned ratings.  The Board has therefore determined that referral of the claims for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

Finally, the Board has considered whether an inferred claim for a total rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating when the issue is raised by an assertion or is reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  In this case, although the Veteran has contended his service-connected posttraumatic stress disorder interferes with his employment, there is no indication in the record that the service-connected disabilities currently under consideration by the Board render the Veteran unable to obtain and maintain substantially gainful employment.  Accordingly, the Board has determined that the issue of entitlement to a TDIU has not been raised in this case. 


ORDER

Service connection for hypertension is granted.

Service connection for tinea versicolor is denied.

Entitlement to an initial disability rating in excess of 10 percent for a right knee disability is denied.

Entitlement to an initial disability rating in excess of 10 percent for a left knee disability is denied.

Entitlement to an initial compensable rating for pseudofolliculitis barbae is denied.

Entitlement to compensation under 38 C.F.R. § 3.324 is denied.


REMAND

The Board notes in an August 2003 rating decision, the Veteran was granted service connection for scar residuals from cystectomies performed on both the left axilla and the left clavicle.

The Veteran was afforded a VA contract examination in July 2003.  The examiner noted the Veteran had a sebaceous cyst removed from the left axilla in November 1998 which had been present since 1984.  The examiner noted the Veteran had a left axillary surgical scar measuring 7 cm by 1 cm.  The examiner stated the scar had no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid, or hypopigmentation.  The examiner stated there was some hyperpigmentation, but no significant abnormal texture or limitation of motion.

The Veteran was afforded an additional VA contract examination in March 2006.  The examiner noted the presence of a 1 cm scar at the left axilla which was flat and hypopigmented.

Upon a review of the foregoing, the Board notes that although the July 2003 and March 2006 examinations addressed scarring due to the Veteran's service-connected left axilla cystectomy residuals, neither examination report addressed scarring caused by residuals of a cystectomy performed on the left clavicle.  Accordingly, the Board finds a remand is warranted to afford the Veteran a VA examination to address all present scarring which is due to service-connected residuals of both left axilla and left clavicle cystectomies.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination to determine the nature and severity of his service-connected left axilla and left clavicle scars.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

The RO or the AMC should ensure the examiner provides all information required for rating purposes with regard to scars on both the left axilla and the left clavicle.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any other development determined to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).






This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



Department of Veterans Affairs


